DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 4-5 reading “wherein the pocket for carrying an item” should read --wherein the pocket is for carrying an item--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Line 7 reading “the mother’s hands” should read --hands of the mother--.  Appropriate correction is required to avoid antecedent basis.

Claim 2 is objected to because of the following informalities: Lines 4-5 reading “wherein the actuator configured to control” should read --wherein the actuator is configured to control--.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities: Line 5 reading “to the motor’” should read --to the motor,--.  Appropriate correction is required to fix a grammatical error. 
Claim 2 is objected to because of the following informalities: Line 7 reading “the one or more breast cups being coupled to one or more breasts” should read --the one or more breast cups configured to be coupled to one or more breasts--.  Appropriate correction is required to avoid a 101 rejection for positively reciting a human body part.

Claim 6 is objected to because of the following informalities: Line 2 reading “a mother” should read --the mother--.  Appropriate correction is required for consistency.

Claim 7 is objected to because of the following informalities: Line 2 reading “a mother” should read --the mother--.  Appropriate correction is required for consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Line 1 of Claim 1 recites “A carrying device for expressing breast milk” whereas Lines 2-3 recite “wherein the breast milk pump for expressing breast milk”. It is unclear what part of the device is expressing breast milk. Furthermore, applicant should not positively recite “breast milk” in the claims as this would likely violate section 101 for claiming of the human body. Applicant can use language such as “configured for expressing breast milk”. Further still, the second recitation of “breast milk” should refer back to the first recitation of breast milk, e.g., “the breast milk.” Claim 1 is being interpreted as though “breast milk” is not positively recited. Appropriate correction and/or clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the electrical current" in line 5. There is insufficient antecedent basis for this limitation in the claim. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the one or more breast cups" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the one or more breast cups" in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundy (USPGPub 2001/0044593). 

Re Claim 1, Lundy teaches a carrying device (10) (Lundy Fig. 2), the device comprising: a holding portion (36), the holding portion (36) having a breast milk pump (12), wherein the breast milk pump (12) for expressing breast milk (Lundy ¶ 0024); a pocket (28), the pocket (28) coupled to a front of the carrying device (10), wherein the pocket (28) for carrying an item (as seen in Lundy Fig. 2); and a strap (shoulder straps of bra 36), the strap being configured to be coupled to a shoulder of a mother, wherein the hands of the mother are free (as seen in Lundy Fig. 2).

Re Claim 2, Lundy teaches wherein the breast milk pump (12) further comprises a motor (Lundy ¶ 0030 - “vibration pressure/vacuum, an adjustable suction regulator, an adjustable cycle valve and a battery pack”); a power source, the power source for providing electrical energy to the motor; an actuator, the actuator being coupled to the motor, wherein the actuator configured to control an electrical current to the motor, one or more cables (16), the one or more cables coupled to one or more breast cups (24), the one or more breast cups (24) configured to be coupled to one or more breasts of the mother (as seen in Lundy Fig. 2).

Re Claim 3, Lundy teaches wherein the power source is a rechargeable battery (Lundy ¶ 0030).

Re Claim 6, Lundy teaches wherein the strap (shoulder straps of bra 36) being configured to be coupled to a right shoulder of a mother (as seen in Lundy Fig. 2).

Re Claim 7, Lundy teaches wherein the strap (shoulder straps of bra 36) being configured to be coupled to a left shoulder of a mother (as seen in Lundy Fig. 2).

Re Claim 12, Lundy teaches wherein the breast cups (24) further comprising: one or more connecting tubes (18), the connecting tubes (18) being for carrying pumped breast milk; and one or more bottles (14), the one or more bottles being coupled to the one or more breast cups (24) by the one or more connecting tube (18)s, and wherein the one or more bottles (14) being for storage of the expressed breast milk (Lundy ¶ 0027).

Re Claim 13, Lundy teaches wherein the device has an oblong shape (flaps 42 covering breasts 26).
Re Claim 14, Lundy teaches wherein the device is made of a nylon cloth material (Lundy ¶ 0028-0029).

Re Claim 15, Lundy teaches wherein the device is a pouch (wherein flaps 42 and pockets 28 act as pouches).

Re Claim 16, Lundy teaches wherein the device further has a stabilizing strap (32), wherein the stabilizing strap (32) being coupled to the holding portion (36), and wherein the stabilizing strap (32) being coupled to a waist of a person (as seen in Lundy Fig. 2).

Re Claim 17, Lundy teaches wherein the stabilizing strap (32) being made of an elastic material (Lundy ¶ 0029 - nylon). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (USPGPub 2001/0044593) in view of Edelman et al. (USPGPub 2020/0016307). 

Re Claim 4, Lundy teaches all of the limitations of Claim 2. Lundy fails to teach the actuator being a button. Edelman teaches a breast pump system comprising an actuator wherein functions of the breast pump are conducted wirelessly from a remote controller or a remote computer, such as a smartphone or tablet (Edelman ¶ 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the actuator of Edelman to be a button, wherein functions of the breast pump are conducted wirelessly from a remote controller or a remote computer, such as a smartphone or tablet as disclosed by Edelman for ease of use. 

Re Claim 4, Lundy teaches all of the limitations of Claim 2. Lundy fails to teach the actuator being an application on a computing device. Edelman teaches a breast pump system comprising an actuator wherein functions of the breast pump are conducted wirelessly from a remote controller or a remote computer, such as a smartphone or tablet (Edelman ¶ 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the actuator of Edelman to be an application on a computing device, wherein functions of the breast pump are conducted wirelessly from a remote controller or a remote computer, such as a smartphone or tablet as disclosed by Edelman for ease of use. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lundy (USPGPub 2001/0044593) in view of Thompson et al. (USPGPub 2018/0326130). 

Re Claim 8, Lundy teaches all of the limitations of Claim 1. Lundy fails to teach wherein the strap being adjustable in length. Thompson teaches a breast pump holding device (10) (Thompson Fig. 1) comprising straps (24a, 24b) wherein the straps are adjustable in length to fit a variety of users (Thompson ¶ 0095, 0098). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the strap of Edelman to be adjustable in length as disclosed by Thompson to fit a variety of users.

Re Claim 9, Lundy teaches all of the limitations of Claim 1. Lundy fails to teach wherein the strap having a buckle for adjusting the length of the strap. Thompson teaches a breast pump holding device (10) (Thompson Fig. 1) comprising straps (24a, 24b) and a buckle (26a, 26b) wherein the straps are adjustable in length to fit a variety of users (Thompson ¶ 0095, 0098 - wherein clasps are being interpreted as a buckle). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the strap of Edelman to be adjustable in length via a buckle as disclosed by Thompson to fit a variety of users.

Re Claim 10, Lundy teaches all of the limitations of Claim 1. Lundy fails to teach wherein the strap having a snap for adjusting the length of the strap. Thompson teaches a breast pump holding device (10) (Thompson Fig. 1) comprising straps (24a, 24b) and a snaps (26a, 26b) wherein the straps are adjustable in length to fit a variety of users (Thompson ¶ 0095, 0098 - wherein clasps are being interpreted as a snap). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the strap of Edelman to be adjustable in length via a snap as disclosed by Thompson to fit a variety of users.

Re Claim 11, Lundy teaches all of the limitations of Claim 1. Lundy fails to teach wherein the strap having a Velcro coupling for adjusting the length of the strap. Thompson teaches a breast pump holding device (10) (Thompson Fig. 1) comprising straps (24a, 24b) and Velcro (26a, 26b) wherein the straps are adjustable in length to fit a variety of users (Thompson ¶ 0095, 0098). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the strap of Edelman to be adjustable in length via Velcro as disclosed by Thompson to fit a variety of users.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lundy (USPGPub 2001/0044593) in view of LaFave (USPGPub 2012/0197187).

Re Claim 18, Lundy teaches all of the limitations of Claim 1. Lundy fails to teach wherein the device further comprising: a back; and a port, the port being configured on the back of the device, wherein the one or more cables being configured to be coupled to the one or more breast cups by exiting the device by the port. LaFave teaches a breast pump holding device (LaFave Figs. 1-3) comprising a back (LaFave Fig. 3); and a port (114, 118), the port (114, 118) being configured on the back of the device (as seen in LaFave Fig. 3), wherein the one or more cables (126, 128) being configured to be coupled to the one or more breast cups (136) by exiting the device by the port (114, 118) for a wearable wrap-around configuration (LaFave 0022-0024). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of Lundy to comprise a back; and a port, the port being configured on the back of the device, wherein the one or more cables being configured to be coupled to the one or more breast cups by exiting the device by the port as disclosed by LaFave for creating a wearable wrap-around configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783